 354DECISIONSOF NATIONALLABOR RELATIONS BOARDLadish Co. and District No. 10,and Its Local Lodge1862, International Association ofMachinists andAerospace Workers,AFL-CIO. Case 30-CA-2800July 22, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOUpona charge filedon July 25, 1974,' byDistrictNo. 10, and its Local Lodge 1862, International As-sociation ofMachinists and AerospaceWorkers,AFL-CIO,herein called the Union,which wasamendedon July 31,the General Counsel of the Na-tional Labor Relations Board,by theRegional Di-rector for Region 30, issued a complaint on Septem-ber 27,alleging thatLadishCo., herein called theRespondent,has unilaterally raised vending machineprices and refused to bargain with the Union withrespect thereto.Copies of the charge, complaint, andnotice of hearing wereduly servedon the parties tothis proceeding.On October5,Respondent filed itsanswer admitting various allegations of the com-plaint but denying that its conduct violated Section8(a)(5) and(1) of the Act.On November 8, Respondent,the Union,and theGeneral Counsel entered into a stipulation to trans-fer the above-entitled proceeding to the Board, bywhich the parties waived a hearing before an Admin-istrativeLaw Judgeand the issuance of an Adminis-trative Law Judge'sDecision and recommended Or-der and agreed to submit the case to the Board forfindings of fact,conclusions of law,and an order,based upon a record consisting of the stipulation offacts and the exhibits attached thereto.On November15, theBoard,by itsAssociate Ex-ecutive Secretary,approvedthe stipulation of theparties and ordered the case transferred to the Board,granting permission for the filing of briefs.Thereaf-ter, the Respondent and the General Counsel filedbriefs.Pursuant to the provisions of Section3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority inthis proceeding to a three-member panel.Uponthe basis of the stipulation,the briefs, andthe entire record in this proceeding, the Board makesthe following:FINDINGS OF FACT1.JURISDICTIONThe Respondent is a Wisconsin corporation withits principal offices and facilities located in Cudahy,Wisconsin, where it is engaged in the manufacture offorgings and fittings. During the past calendar year, arepresentative period, Respondent shipped and soldgoods valuedin excessof $50,000 directly from sup-pliers located outside the State of Wisconsin.The parties stipulated, and we find, that Respon-dent is an employer within the meaning of Section2(2) of the Act, and is, and at all material times here-in has been, engaged in commerce and in operationsaffecting commerce within the meaning of Section2(6) and (7) of the Act. Accordingly, we find that itwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABORORGANIZATION INVOLVEDThe parties stipulated, and we find, that the Unionis a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The IssueThe issue presented is whether the Respondent'svending machine prices are a mandatory subject ofbargaining, so that Respondent's admitted unilateralraising of food prices in its vending machines andrefusal to bargain with respect to the formulationand implementation of vending machine prices vio-lated Section 8(a)(5) and (1) of the Act.B. Background;Contractual RelationsRespondent has been in existence since 1905.Since about 1946 to the present time, Respondenthas recognized and bargained with the Union as thecollective-bargaining representative of about 1,800 ofits 4,800 employees at its mainplant in Cudahy, Wis-consin,in an appropriate unit, and has entered into aseries of collective-bargaining agreements.The mostrecent agreement is a 3-year contract which becameeffectiveon February 17, 1973.Respondent has con-tractual relationswithsix other unions representingeight other bargaining units.C. Eating FacilitiesAll dates hereinafter are in 1974 unless otherwise stated.The Respondenthas since1972 provided for its219 NLRB No. 60 LADISH CO.employees 29 "vendette"areas located throughout itsplant and office facilities at Cudahy,Wisconsin. A"vendette"is a room in which several types of vend-ing machines are located and which contains tablesand chairs.There are other vending machines at vari-ous places throughout the plant.The total number ofvending machines is 197.The machines dispense hotfoods,sandwiches,beverages,pastry, candy,and cig-arettes.The Respondent provides no other eating fa-cilities for bargaining unit employees except for theaforementioned"vendette"areas.The vending machines are owned and operated bytwo companies pursuant to lease agreements with theRespondent.Canteen Company of America ownsand maintains about 60 to 65 percent of the ma-chines.The remainder of the machines are ownedand operated by Automatique.Under the leaseagreements,Respondent provides the space in whichthesemachines are located and maintains the ven-dette areas.Its craftsmen provide access to electricityand water needed to operate the machines.Respon-dent receives a commission on the items sold in thevending machines to cover the use of floor space,overhead,and operational costs.The prices for items sold in the vending machinesare determinedby theoutside contractors.However,Respondent has ultimate control over the prices byits ability under its lease agreements to completelyreplace a vendor.The majority of Respondent's employees and all ofthe employees in the Union's bargaining unit receivea 15-minute paid lunch period.About 70 percent ofthe employees in the Union'sbargaining unit pur-chase their lunches from the vending machines, and90 percent of the employees in the unit utilize thevending machines for their beverages.Under the following rule in the employees' hand-book put out by the Respondent,employees who re-ceive a 15-minute paid lunch period are not permit-ted to leave the plant for lunch:WHEN DO WE EAT AND WHEREFood service is available at the"servinettes"(automatic vending machines) located through-out the plant and office areas. A variety of hotand cold food is availableat reasonable cost.You may,of course,bring your own lunch.Lunch periods vary by departments and unions,so consult your supervisor as to the time andlength of your lunch period.Employees who re-ceive a 15-minute paid lunch period are not permit-ted to leave the plant.[Emphasis supplied.]355D. The Union's RequeststoNegotiateIncreases inVending Machine PricesOn October 14, 1970,after beinginformed by theRespondent that vending machine price increasesmight be required,the Unionfiled a grievance ob-jecting to any increased prices.In its grievance, theUnion requestedthatRespondentshowjust causeand proofthat priceincreases were necessary or, inthe alternative,thatRespondent negotiate with an-other company. Thisgrievance was held inabeyancesince prices remained the same.On June 2, 1972, the Unionwas againtold by theRespondentthat vendingmachine prices were goingto increase.The Unioninformed the Respondentthat it was reactivatingthe 1970 grievanceand that itwas protestingthe announcedunilateral price in-creases.Nevertheless,priceswere increased. In itsJune 29,1972, answerto the grievance, Respondentstated that it was not responsible for the increasedprices andthat the matterwas not considered a bar-gainable item.In April and May,vending machine prices on allitems except beverages were increased without nego-tiationwiththeUnion. Thereafter, on May 28, theUnion reinstituted its 1972 grievance and asked Re-spondent to negotiate over the price increases. OnJune 20, Respondentreplied that it did notbelievethe increase in vending machine prices was a manda-tory subjectof collective bargaining,and thereforerefused to negotiate concerning the subject.E. Contentionsof thePartiesThe General Counsel contends that the vendingmachine prices are a condition of employment sothat a change in the prices is a mandatory subject ofbargaining and Respondent's conceded failure tobargain with the Union before making such increasesviolates Section 8(a)(5) and(1) of the Act. Respon-dent asserts that vending machine prices are not con-ditions of employment where the prices are set byindependent suppliers and alternative sources offood and beverages are available.F. ConclusionSection 8(d) in defining the duty to bargain, pro-vides,inter alia,thatto bargain collectively is the performance of themutual obligation of the employer and the rep-resentative of the employees to meet at reason-able times and confer in good faith with respectto wages,hours,and other terms and conditionsof employment . . . . 356DECISIONSOF NATIONAL LABORRELATIONS BOARDCoupled with this duty is the correlative obligation ofan employer not to unilaterally change employmentconditions without first giving the employees' collec-tive-bargaining representative prior notice and ade-quate opportunity to negotiate, in the absence of cir-cumstancesexcusing or justifying such action .2Respondent concededly refused to bargain withtheUnion concerning the vending machine pricescharged its employees for food. The Respondent de-fends this refusal on the ground that vending ma-chine prices do not fall within the scope of "termsand conditions of employment" and hence are not amandatory subject upon which it is required to nego-tiate.Any determination of what is or is not a subjectfor mandatory bargaining must start with the prima-ry purpose of the Act: "to promote the peaceful set-tlement of industrial disputes by subjecting labor-managementcontroversies to the mediatory influ-ence of negotiations." 3While "the Act does notencourage a party to engage in fruitless marathondiscussions . . . ," 4 it at least requires him to submita dispute to the salutary process of negotiations. Inthe instantcase,Respondent's unilateral exclusion ofthe controversy from the bargaining process hasdemonstrated the basis for the statutory schemewhich Congress created; already there have beenthree rebuffed requests for negotiations. The onlyquestion, therefore, is whether the dispute shall beresolved within the framework of collective bargain-ing established by national policy or left outside theframework, to fester without negotiation and perhapsbreak out in economic warfare.'Cognizant of the industrial strife brought on byrefusalsto confer and negotiate, Congress used thephrase "terms and conditions of employment" in abroadsense.Thus, the original Wagner Act did notcontain a section like the present Section 8(d) pur-porting to define collective bargaining. It did, howev-er, state in Section 9(a) that a majority union shall bethe exclusive representative "for the purposes of col-lective bargaining in respect to rates of pay, wages,hours of employment, or other conditions of employ-ment." 6 When the Taft-Hartley Act was being deli-berated, the House of Representatives added Section2 N.L.R.B. v C & C Plywood Corporation,385 U.S. 421, 425 (1967);N.L.R.B.vBenne Katz,d/b/aWilliamsburgSteel Products Co.,369 U.S.736, 743 (1962)3FibreboardPaper Products Corp. v. N.L.R.B,379 U.S. 203,211 (1964),see also Secs. I and 101 of theAct (61 Stat. 136, 29 U.S C. if141, 151).4 N.L.R Bv. American National InsuranceCompany,343 U.S. 395, 404(1952).5 See P.Ross,"The Government as a Source of Union Power:The Roleof Public Policy in Collective Bargaining," pp. 155-159, 262-265 (BrownUniversity Press, 1965)6 1I Leg.Hist.1669 (1948).8(d) and sought to specifically enumerate varioussubjects to which collective bargaining would be lim-ited.7 This version of Section 8(d) was opposed on theground,inter alia,that what is a proper subject forcollective bargaining "should not be strait jacketedby legislative enactment." I This reasoning apparent-ly was persuasive in the Senate since it successfullyresisted the House version and won acceptance ofthe present 8(d) language?The Board and courts have found a wide variety ofsubjects to fall within the scope of compulsory bar-gaining. Among the "myriad matters arising from theemployer-employee relationship" 10 are such "condi-tions of employment" as inplant feeding," involvedherein, union security,12 employee seniority," plantlocations,14subcontracting," employee housing,"price discount practices," employee loan repaymentprocedures,"methods of paying employees,19 andplant or environmental matters relating to health,sanitation, and safety.20 However, the Board has nev-er taken the position that Section 8(d) requires bar-gaining about everything that might possibly bear onthe employment relationship?' In this vein, theBoard has recognized that an employer who effec-tively controls the prices charged his employees at7 1 Leg.Hist. 163-167, 313-314 (1948).6 1 Leg. Hist. 362 (1948).911 Leg. Hist. 1541, 1668, 1669 (1948)10 Inland SteelCompany v. N.GR.B,170 F.2d 247 (C.A. 7), cert.denied336 U.S. 960(1948).11Inland SteelCo., supraat 251.12N L R.B v. Andrew Jergens Co.,175 F.2d 130, 133 (C.A. 9, 1949).I3N.L.R.B. v Century Cement Mfg Co., Inc,208 F.2d 84, 35 (C.A. 2,1953).14 IndustrialFabricatingInc., et al,119 NLRB 162,168, 189-190 (1957),enfd.sub nom.N.L R B v. Frank Mackneish,et al,272 F.2d 184 (C.A. 6,1959).13Fibreboard,supra.6N.L.R.B. v Lehigh Portland Cement Company,205 F.2d 821, 823 (C.A.4, 1953);American Smeltingand Refining Company,167 NLRB 204 (1967).17N L.R.B. v. CentralIllinoisPublic Service Company,324 F.2d 916 (C.A.7, 1963).isPorto RicoContainerCorporation,89 NLRB 1570 (1950).19Weyerhaeuser Timber Company,87 NLRB 672, 686 (1949).20N LR B. v Washington AluminumCompany,370 U.S. 9 (1962)(plantheat);Preston Products Company, Inc,158 NLRB 322, 344-345 (1966), re-manded on other grounds373 F.2d 671 (C.A.D.C., 1967) (sanitary condi-tions and towel supply in toilets);NL.R.B. v. Gulf Power Company,384F.2d 822 (C.A. 5, 1967)(safety rules)21 See, for example,N.L.R B. v. WoosterDivisionof Borg-Warner Corp.,356 U S. 342, 349-350 (1958xmsistence on clauses requiring prestrike em-ployee voteon company's last offerand substitutionof union's uncertifiedlocal as bargaining representative);Detroit ResilientFloor Decorators LocalUnionNo. 2265, of the UnitedBrotherhoodof Carpentersand Joinersof A mer-ica, AFL-CIO (Mill Floor Covering, Inc.),136 NLRB 769, 761 (1962), affd.317 F.2d 269, 270 (C.A. 6, 1963)(contributions to anindustry promotionfund);District50,United Mine Workers, Local13942[Allied Chemical Cor-poration] v. N L.R.B.,358 F 2d 234 (C.A. 4, 1966) (decision to subcontractwhich had no adverse impact on bargaining unit employees);MetropolitanDistrictCouncil of Philadelphia and Vicinity of the United Brotherhood ofCarpentersand Joinersof America, AFL-CIO (McCloskey & Company),137NLRB 1583, 1585(1962) (provisionestablishing an industrial advancementprogram tocarry out industrywideactivities,e.g., accident prevention andresearch),Doudsv. International Longshoremen's Association,147 F.Supp.103, 111-112 (D.C.N.Y.), affd. 241 F.2d 278, 282-283 (C.A. 2, 1957) (insis-tence on bargaining for employees outside the certified unit). LADISH CO.in-plant eating facilities cannot practicably be re-quired to consult with a union before he changes theprice of any item of food.Rather, our view,which wethink is a reasonable one, is that the statute imposeson such an employer the narrower obligation to hon-or a specific union request for bargaining aboutchanges made or to be made.Nevertheless,the Board,withcourt approval, hasconsistently rejected the argument that bargaining isnot required on various employment benefits on theground that they were offered for employee conve-nience andby theirnature accrue only to employeeswho elect to use them,22or that alternative benefitsfrom an outside source are available which many andeven a majority of the employees prefer.23Mr. Justice Stewart,concurring inFibreboard Pa-per Products Corp. v. N. L. R.B., supra,stated that "[i]ncommon parlance,the conditions of a person's em-ployment are most obviously the variousphysical di-mensions of his working environment."24Consistenttherewith,the Board has long held that an increase inthe price of food charged employees by an employerin his plant eating facilities involves a"condition ofemployment,"and hence is a mandatory subject ofbargaining.25Theseholdings reflect our experience that employ-ees who choose to bargaincollectivelyhave far morethan increased wages as their goal. Rather,advanta-geous plant conditions,whether or not of an eco-nomic nature,are also a source of substantial exxec-tations and,therefore,potential industrial strife.Foodvending machines and other in-plant eatingfacilities alsomeet significant management needs.22 See,for example,Richfield Oil Corporation v. N.L.R.B.,231 F.2d 717(C.A.D.C.),cert.denied 351 U.S.909(1956) (stockpurchase plans);N. L.N.L.R.B. v. Black-Clawson Company,210 F.2d 523, 524 (C.A. 6, 1954) (prof-it-sharing retirement plans);The Kroger Company v. N.L.R.B.,401 F.2d 682,687-688 (C.A. 6), cert.denied 395U.S. 904(1968) (profit-sharing plans)23N.L.R.B. v. General Motors Corporation,179 F.2d 221, 222 (C.A. 2,1950) (companyhealth and accident insurance);Inland Steel Co. v.N.L.R.B., supra,250-251 (pension plan).24 379 U.S. 203, 222 (1964).25Weyerhaeuser Timber Co.,87 NLRB 672, 674 (1949);WestinghouseElectric Corporation,156 NLRB1080 (1966),enfd.369 F.2d 891(C.A. 4,1966), reversed 387 F.2d 542 (1967);McCall Corporation,172 NLRB 540(1968), enforcementdenied 432 F.2d 187 (C.A. 4, 1970);PackageMachineryCompany,191 NLRB 268 (1971),enforcementdenied 457 F.2d 936 (C.A. 1,1972).26 Forexample,inPrestonProducts Company, Inc.,158 NLRB 322 (1966),remanded on other grounds373 F.2d 671 (C.A.D.C.,1967), a leading indus-trial relationssurvey was quotedas follows:Probably one of the.most striking differences between employee inter-viewsand supervisoryinterviews was that employees were far moreconcernedwith plantconditions than were supervisors. . . [even thosesupervisors]who shared the same generalphysicalenvironment....F. S. Roethlisberger,"Managementand the Worker" (Harvard Uni-versityPress, 1964).More recent studies reach the same conclusion.See TheodoreV. Purcell,S.J., "TheWorkerSpeaks His Mindon Company and Union" (HarvardUniversityPress,1953) pp. 274-275;Joel Seidman, "The WorkerViews HisUnion" (University of ChicagoPress,1958), pp 260, 265.357Data from various surveys show that food servicesare provided to further various management inter-ests, for example, to boost employee morale by beingpresented as an employment benefit, to increase effi-ciency and productivity by keeping employees neartheirworking areas and thereby avoiding excessivelunch and work breaks, and to aid in the recruiting ofpersonnel. Increasingly, these management needs arebeing met by dispensing food through vending ma-chines?'In the instant case, the record amply demonstrateshow the Respondent's vending machines are an im-portant element of the employment conditions in theplant.About 70 percent of the employees in theUnion's bargaining unit obtain their food from vend-ingmachines during their 15-minute lunch period,and 90 percent of these employees use the vendingmachines for beverages.28While some employeesbring a lunch with them, there are no other sourcesoffood,exceptthevendingmachines,asRespondent's rules do not permit those employeeswho receive a 15-minute paid lunch period, whichincludes all of the employees represented by theUnion, to leave the plant for lunch. Where, as here,alternative eating facilities are unavailable, the pricescharged for food take on an even greater importance.If the employees are unsatisfied with those prices,they cannot simply choose another eating facility.They are compelled to pay whatever prices arecharged or bring meals from home, whether or notthe latter alternative is burdensome, inconvenient, orotherwise undesirable to them.29As Respondent points out in its brief to the Board:It is readily apparent that rising prices have beena major item of national concern for a numberof years. Frustration in dealing with the prob-27 In a recentsurvey, 54 percentof the responding companiesprovidedfoodservicesfor employeesin a lunchroom with vending machines. Em-ployee cafeteriasare provided in 43 percentof all companies. Vending ma-chines(but not in a lunchroom) are provided by 25percent of the compa-nies, and lunchrooms with snack bar serviceare providedin 15 percent.Because the servicesvary from one companylocation to another and re-spondents were askedto check anyof the servicesprovided,the percentagesadd to more than 100. The extended use of vending machines is shown by asurveymade by the Field Research Division of the PaperCup & ContainerInstitute,New York. Of 1,264 plantofficialswho replied to the survey,better than 8 of 10 are using vending machines,withoverIof 5 dependingentirely upon automatic vending.4 Labor Policy andPractice,245. 201-203. See also data and conclusions cited in fn. 30 of the Administrative LawJud¢e'sDecisioninMcCall Corporation, supraThe factthat beverage prices are not involved herein is irrelevant, as itis not unreasonablefor employeesto assumethat if the employerincreasesthe pricesof all fooditems as was done here,increases for beverages willfollow.29We haveapplied here the principles enunciated in our previous casescited in In.25, aswell as inother Board precedents, many judicially ap-proved.However, despite the similaritiesbetween thosecases and this case,there are substantial differences,the more notable being the unavailabilityof alternative eating facilities because of the Respondent's rule against leav-ing the premises if employees have a 15-minute lunchbreak, and the highpercentageof use by employeesof the vending machines. 358DECISIONSOF NATIONAL LABOR RELATIONS BOARDlems associated with inflation is shared by bothemployer and employee.In our view, the current economic situation makeseven more apparent that the prices charged for foodin the vending machines are a significant conditionof employment. To argue as does Respondent thatemployees concerned with rising prices should solvetheir problems by negotiating for higher wages reallybegs the question before us. For there can be nocomparison between increased wages and lowervending machine prices since the former are subjecttomultiple and increasing taxes and deductionswhile the latter are a direct tax-free benefit. More-over, Respondent presents no good reason why theUnion should not be permitted to bargain aboutboth "conditions of employment," vending machineprices and wages.In any event, as Judge Craven pointed out in theinitial decision inWestinghouse Electric Corporation,supra:In determining whether a matter is a mandatorysubject of bargaining, whether much or little isinvolved financially is not the controlling test.... The underlying philosophy of the LaborAct is that discussion of issues between laborand management serves as a valuableprophy-lactic by removing grievances, real or fancied,and tends to improve and stabilize labor rela-tions. Experience teaches that major work inter-ruptions may spring from seemingly trivial caus-es.30Respondent contends that vending prices cannotbe a mandatory subject of bargaining because it isthe caterers who set prices and not Respondent andtherefore bargaining with the Respondent would befutile.However, as detailed above, by virtue of itslease agreements with the vending companies, Re-spondent retains ultimate control over which vendorswillmaintain and stock the machines on its premisesand has the ability to completely replace a vendor.Moreover, in Respondent's handbook to employeesquoted above, Respondent maintained that prices inthe vending machines would be "reasonable." If dis-cussionsbetween Respondent and the Union per-suade the former that the vendors' pricing policiesare out of line and detrimental to employee interests,its right to terminate a vendor gives the Respondentpersuasive economic leverage to bring about achange in those policies. This, of course, would affectprices to be charged by a third person. So may ademand for a wage increase when ability to grant it30Westinghouse,supra,369 F.2d at 895.Accord:Fibreboard,supra,261;Cap Santa Vue, Inc.v.N.L R.B.,424 F 2d 883(C.A D.C.,1970).turns on the employer's willingness to try to obtainlower prices from his or alternative suppliers; or, per-haps more in point, so may a demand for more con-fortable heat in the plant when providing it turns onthe employer's willingness to try to obtain more eco-nomical heat from his or alternative heating compa-nies.The request to negotiate unit working conditionsmay not be rejected as futile merely because the bar-gaining demand may require the employer to exer-cisehis power to change business relationships withother employers. Hence, the Union and Respondentmay engage in meaningful bargaining concerning re-duction of prices of meals in the plant vending ma-chines, even if it is assumed that any agreementreached would require the Respondent to exercise itsclear ability to modify or terminate the arrangementwith the current caterers. Our order requires no morethan that the Union be given the chance to persuadethe Respondent that a given increase is unwarranted.The contractual relationship between the vendorsand the Respondent is such that giving the Unionthis opportunity may well result in a satisfactory res-olution of the problem. In our view, the "chances aregood enough to warrant subjecting [this issue] to theprocess of collective negotiations." 31Finally,we see no problem in the fact that theUnion represents only about 37 percent ofRespondent's employees and is only one of sevenunions representing Respondent's employees, whenallofRespondent's employees are served by thevendingmachines located on the Respondent'spremises. For the definition of a mandatory subjectof bargaining does not turn upon whether the subjectunder negotiation has an impact beyond the confinesof the bargaining unit.32 While it is not unusual foran employer whose employees are represented byseveral unions to negotiate separately with eachunion, the Respondent is of course not precludedfrom joint discussion with some or all of the unions.In any event, "it is inconsistent with public policy tohold that public duties [e.g., the duty to bargain ingood faith] may be set to naught because of allegedprivate inconvenience." 33For all of the reasons stated, we find and concludethat the vending machine food prices constitute"conditions of employment" and bargainable mat-ters.We further find that Respondent's refusal tocomply with the Union's specific request to bargainabout the vending machine food price increases, af-ter placing into effect such increases, constitutes a31Fibreboard, supra.33N.L R B v. Charles M Smythe d/b/a E W Saybolt & Co,212 F.2d664, 667 (C A. 5, 1954).33N.L R.B v. F McKenzieDavison, et al d/b/a Arlington Asphalt Compa-ny,318 F 2d 550, 558 (C A. 4, 1963). LADISH CO.359violation of Section 8(a)(5) and(1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.At all times material herein, the Union has beenand is the exclusive representative of all employees inthe following appropriate unit 34 within the meaningof Section 9(a) of the Act:AllCudahy,Wisconsin, employees of theCompany, as such group may exist from time totime after giving effect to all of the provisions ofthis contract and actions taken hereunder, in-cluding Pattern Makers, Janitors, Sweepers, andCharwomen, Production Machine Shop, ToolRoom, Welding, Maintenance and Repair De-partment Employees, Grinders,StraighteningPress, Processing Department, Inspection De-partment, Shipping and Receiving, crane opera-tors, truck drivers, Stock and Parts Room, oilers,Garage employees, first aid attendants, fire in-spectors, machine operators in the Draw BenchDepartment who perform machine operationsafter the end sawing operation immediately afterellsare formed, and all other production andmaintenance employees, in all other classifica-tions herein not mentioned but excluding thefollowing: All executives, office and clerical em-ployees, all guards, all supervisors with authorityto hire, promote, discipline, discharge or other-wise effect changes in the status of employees oreffectively recommend such action, all employ-ees of the Metallurgical Laboratory Depart-ment, all employees engaged in the Die Roomwho work on dies or parts of dies used in themanufacture and completion of forgings andwho are covered by the collectivebargainingcontract between the Company and the Milwau-kee Die Sinkers' Lodge No. 140 of the Interna-tional Die Sinkers' Conference, all employees ofthe Company of the Steel Stores, Forge Shop,Draw Bench, Heat Treat and Metallurgical De-partments coming under the jurisdiction of theInternational Brotherhood of Boilermakers, IronShip Builders, Blacksmiths, Forgers & Helpers,Subordinate Lodge #1509, AFL-CIO, all em-ployees in the Electrical Department under thejurisdiction of the Associated Unions of Ameri-74 As described in thecollective agreement between theUnion and Re-spondent and as stipulated at the hearing.ca, Local No. 85, and all employees in the PowerPlant coming under the jurisdiction of the Inter-national Brotherhood of Firemen and Oilers,Local No. 125, A.F. of L., and all employeesunder the jurisdiction of the InternationalBrotherhood of Firemen and Oilers, Local No.125, A.F. of L., and all employees under the ju-risdiction of the American Federation of Tech-nical Engineers and Local 92, AFL-CIO. Cu-dahy,Wisconsin as used in this section isdefined to include Milwaukee County and pro-tions of Ozaukee County, Wisconsin.4.By refusing, on and since June 20, 1974, to bar-gain collectively with the Union as the exclusive rep-resentative of its employees in the aforesaid bargain-ing unit,concerning plant vending machine foodprice changes, Respondent has engaged in and is en-gaging in unfairlabor practices within themeaningof Section 8(a)(5) and (1) of the Act.5.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent has unlawfully re-fused to meet and bargain with the Union concern-ing food price increases, we shall order that it ceaseand desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act. As we heldinWestinghouse Electric Corporation, supra,"It is suf-ficient compliance with the statutory mandate . . . ifmanagementhonors a specific union request for bar-gaining about changes made or to be made." 156NLRB at 1081. Accordingly, our order will not re-quire Respondent "to bargain about every proposedprice change in food prices before putting suchchange in effect."Ibid.We will require Respondentto bargain on such price changes only after they areeffectuated unilaterally and upon a request of theUnion.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Ladish Co., Cudahy, Wisconsin, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing,upon request, to bargain collectivelywith District No. 10, and its Local Lodge 1862, Inter-national Association of Machinists and AerospaceWorkers, AFL-CIO, as the exclusive bargaining rep-resentative of all the employees in the unit set forth 360DECISIONSOF NATIONALLABOR RELATIONS BOARDin paragraph 3 of the Conclusions of Law herein withrespect to changes in food prices in the vending ma-chines.(b) In any like or related manner interfering withthe efforts of the above-named labor organization tobargain collectively on behalf of the employees in theabove-described unit.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request, bargain collectively with theabove-named labor organization, as the exclusiverepresentative of all its employees in the aforesaidappropriate unit with respect to any changes, now ineffect or hereafter made or proposed, in food pricescharged employees in the vending machines.(b) Post at its plant in Cudahy, Wisconsin, copiesof the attached notice marked "Appendix." 31 Copiesof said notice, on forms provided by the RegionalDirector for Region 30, after being duly signed by anauthorized representative of Respondent, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.MEMBERJENKINS,concurring:It is axiomatic that not every matter bearing uponthe employment relationship is so material or signifi-cant as to constitute a mandatory subject over whichan employer is obligated to bargain with the union.However, many employee benefits which in typicalcircumstances have only a peripheral effect on theterms and conditions of employment may in anothercontext have a direct impact on the employment rela-tionship and thereby become mandatory subjects ofbargaining. Food services provided by an employerfor the benefit of its employees fall into just such acategory. The service may be offered merely as aconvenience to employees which they as individualsmay utilize or not utilize as they see fit, or it may bethat due to work schedules or job requirements thereis no other food service available. In the latter situa-tion, the employee may evidence his protest over thecost or the service at the employer's facility only by35In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the NationalLaborRelations Board" shall read"Posted Pursuant to aJudgmentof the UnitedStates Courtof AppealsEnforcing an Order of theNational Labor Relations Board."bringing his own lunch or not eating at all and nei-ther of those options qualifies, in my judgment, as areasonable alternative to food services provided bythe employer.36As I stated in my dissent inWestinghouse,37priceincreases in the cost of food items at an employer'sfacilities are best left to the voluntary action of themarket place. But that contemplates that a marketplace exists in the sense that employees have the op-portunity to use other commercial vendors. This isnot to say that alternative food services exist onlywhen there are a sufficient number of restaurant fa-cilities in locations proximate enough to the plant topermit their utilization by employees during theirmeal period. It is enough if one can say that commer-cial food services similar to those offered by the em-ployer are available or can be made available to theemployees.Inmy judgment, the situation presented here ismore akin to the one inWeyerhaeuser38 than the oneinWestinghouse.39Here the employees are true cap-tives to the food services being offered at theRespondent's plant because they receive only a 15-minute lunch period and they are not permitted toleave the plant for lunch. There are no other foodservices available to the employees and their depen-dence on the facilities provided by the Respondent isdemonstrated by the fact that, among the employeesin the bargaining unit represented by the Union, 70percent obtain their food from these facilities and 90percent purchase beverages from this source.In these circumstances, I find in agreement withMember Penello that food prices at the Respondent'sfacilities are conditions of employment over whichtheRespondent is obligated to bargain, upon re-quest. In reaching this conclusion, I recognize fullwell that the independent caterers who supply thefood and drink items set the prices, not the Respon-dent. But, Respondent clearly has a financial stake inthe caterers' operations, since it receives a commis-sion on all items sold. More importantly, ultimatecontrol over pricing policies resides in the Respon-dent by virtue of its ability under the lease agree-ments to replace any vendor whose prices the Re-spondent considers to be unreasonable. Thus, sincereal and effective control is in the hands of the Re-spondent, it is of little or no significance whether thecontrol is exercised directly or indirectly 40 Accord-ingly, on the basis of the undisputed evidence that36 The brown bag may be an American institution,but itis not an ade-quate substitute for commercialfoodservices.For an interesting discussionas to why,see Arbitrator Gerald Cohen's DecisioninUnited Telephone Sys-tem,64LA 525 (March 19, 1975).37WestinghouseElectric Corporation,156 NLRB1080 (1966).3eWeyerhaeuser Timber Company,87 NLRB 672 (1949).39Supra40 Cf.McCall Corporation v. N.L.R B,432 F.2d. 187 (C.A. 4, 1970). LADISH CO.the Respondent refused to honor the Union's requestfor bargaining about vending machine food priceswhich had been placed into effect, I find that suchconduct constitutes a violation of Section 8(a)(5) and(1) of the Act.MEMBER KENNEDY,dissenting:In my opinion, the Employer is not obligated tobargain with the Union over the prices charged by anindependent caterer for food dispensed by the cater-er in vending machines located at the Employer'splant.As noted in the majority opinion, there are approx-imately197vendingmachineslocatedinRespondent's plant. These machines are utilized by4,800 employees represented for collective-bargain-ing purposes by seven labor organizations in nine dif-ferent units. The machines are owned and operatedby two independent catering companies pursuant tolease arrangements with Respondent. The leases pro-vide that prices for items sold in the vending ma-chines shall be established by the caterer.During April and May 1974, prices on all vendingmachine items were increased by the caterers. By let-ter dated May 28, 1974, the Charging Party 41 (here-after IAM) filed a grievance with Respondent inwhich it objected strenuously "to yourincreasingthese prices without negotiations ...." On June 20,1974, Respondent replied that the vending machineprices did not constitute a mandatory subject of bar-gaining given,inter alia,"our lack of control over theprices charged...." 42My colleagues find thatRespondent's refusal to bargain with regard to a sub-ject over which it retained no control violated Sec-tion 8(a)(5) of the Act.I cannot agree.This case is the fourth time that a majority of thisBoard has found an employer in violation of Section8(a)(5) for refusing to bargain over changes in vend-ing machine prices.43 In each of the three prior cases,the Board's Order was denied enforcement by thecourts.44Of the fourcases,the instant case provides theweakestrecord for finding an 8(a)(5) violation be-41The Charging Party isone of seven separate labor organizations recog-nized byRespondent in nine bargaining units at itsCudahy,Wisconsin,facility.The ChargingParty represents approximately 1,800 of the 4,800em4ployees.The 1974 grievance is actuallya reinstatement of an identical grievancefiledafter a 1972price increase.Accordingto the stipulation herein,Respondent's answer to the grievance then,as now, was that it "was notresponsible for the increased prices...." The ChargingPartyelected nottoSursuethe 1972 grievanceany further.See fn. 44,infra44WestinghouseElectricCorporation,156 NLRB 1080 (1966),enfd. 369F.2d 891 (C.A. 4, 1966),reversed387 F.2d 542 (C.A. 4, 1967);McCallCorporation,172 540(1968), enforcement denied432 F.2d 187 (C.A 4,1970);Package Machinery Company,191NLRB268 (1971),enforcementdenied 457 F.2d 936 (C.A. I, 1972).361cause here-unlike the earlier cases-the Employerhas virtually no control over the caterers' estab-lishment of prices. InWestinghouse,for example, theemployer retained indirect control over vending ma-chine prices through a clause in the contracts withthe caterers which provided that the "quality andprices of the meals served . . . shall at all times bereasonable." InPackageMachinery,the employerwas able to influence vending machine prices by ad-justing the amount of the subsidy paid to the caterersas an incentive to service its employees. And inMc-Call,the employer itself actually determined theprices to be charged. In contrast, the authority toestablish vending machine prices here resides exclu-sively with the caterers.My colleagues nevertheless find that Respondenthas an obligation to bargain with the IAM over theestablishment of vending machine prices. Their theo-ry, I gather, is that Respondent does possess the abil-ity to dictate prices by virtue of its authority to can-celtheleasesand procure cateringserviceselsewhere. The Fourth Circuit inWestinghousedidnot find this argument persuasive 45 and neither do I.In my judgment, authority to take the extreme stepof contract cancellation cannot reasonably be equat-ed with authority to effectively establish prices onindividualitems.Just as the prospect of divorce isseldom an effective mechanism for controlling dailymarital discord, so too the prospect of lease termina-tion is unlikely to provide Respondent with the le-verage necessary to dictate a 15-cent reduction in theprice of peanut butter sandwiches or prevent a nickelincreasein the cost of a root beer.The plain and simple fact is that underRespondent's lease arrangements it is the caterers-notRespondent-who effectively establish prices.This being the case, my colleagues' Order that Re-spondent bargain "with respect to any changes, nowin effect or hereafter made or proposed, in foodprices charged employees in the vending machines"is, ineffect, an order to perform a futile act. For ifRespondent cannot set prices, any agreementreached by the negotiators would be unenforceable.In the words of the Fourth Circuit, my colleagues areordering Respondent to engage in "fictional bargain-ing." 46There is also a second-and in my judgmentequally persuasive-reason for dismissing the 8(a)(5)complaint. As noted above'41 the IAM is only one ofseven labor organizations currently recognized byRespondent at its Cudahy facility.Moreover, theIAM represents only 1,800 of the 4,800 employees.45 387 F.2d at 549-550.46WestinghouseElectricCorp., supra,387 F.2d at550; cl:N.L.R.B v.Highland Park Mfg. Co.,110 F.2d 632, 637 (C.A 4, 1940).See In.41, supra 362DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly,sincethe vendingmachinesare avail-able to everyone in the plant, any price agreementreached by Respondent and IAM will directly affectemployees represented by other labororganizations.And what if the agreement reached is not acceptableto those other employees? The Board cannot logical-ly direct Respondent to bargain with the IAM overvending machine prices without providing the sameprivilege to the six other labor organizations. It isentirely possible, therefore, that eachtimethe cater-ers increasetheir prices Respondent will be com-pelledto engagein seven separatesets of negotia-tions.48 If a uniform price schedule acceptable to allof the labor organizations cannot be attained, wouldthe cost of a "ham and cheese on rye" then dependupon which labor organization represents the pur-chases of the sandwich?This is not the meaningful collective bargainingenvisioned by our Act. The order of my colleaguescarries with it the potential for meaningless and re-petitive negotiations which would be both disruptiveof stable employee relations and economically waste-ful. In refusing to enforce a similar Board order inWestinghouse,the Fourth Circuit stated, "[c]onceiv-ably, enforcement of the order could lead to dis-agreement,dissatisfaction, strife and turmoil." 49 Ithink this observation is equally valid here.In my judgment, the order of my colleagues re-quires Respondent to bargain with respect to a sub-ject over which it has no control and in a mannerwhich is inimical to the purposes and policies of ourAct.Accordingly, I dissent and would dismiss thecomplaint in its entirety.48 There is nothing in therecordto indicate that the labor organizationsrecognizedby Respondent have everengaged injoint bargaining49 387 F.2d at 550.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentPursuant to a Decision of the National Labor Rela-tions Board, and in order to effectuate the policies ofthe National Labor Relations Act, as amended, wehereby notify our employees that:WE WILL NOT refuse, upon request, to bargaincollectively with District No. 10, and its LocalLodge 1862, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, asthe exclusive representative of all employees inthe bargaining unit described below with respectto any change in food prices charged in the foodvending machines. The bargaining unit is:All Cudahy, Wisconsin, employees of theCompany, as such group may exist from timeto time after giving effect to all of the provi-sions of this contract and actions taken here-under, including Pattern Makers, Janitors,Sweepers, and Charwomen, Production Ma-chine Shop, Tool Room, Welding, Mainte-nance and Repair Department Employees,Grinders, Straightening Press, Processing De-partment, Inspection Department, Shippingand Receiving, crane operators, truck drivers,Stock and Parts Room, oilers, Garage em-ployees, first aid attendants, fire inspectors,machine operators in the Draw Bench De-partment who perform machine operations af-ter the end sawing operation immediately af-ter ells areformed, and all other productionand maintenance employees, in all other clas-sificationsherein not mentioned but exclud-ing the following: All executives, office andclerical employees, all guards, all supervisorswith authority to hire, promote, discipline,discharge or otherwise effect changes in thestatus of employees or effectively recommendsuch action, all employees of the Metallurgi-cal Laboratory Department, all employees en-gaged in the Die Room who work on dies orparts of dies used in the manufacture andcompletion of forgings and who are coveredby the collective bargaining contract betweenthe Company and the Milwaukee Die Sinkers'Lodge No. 140 of the International Die Sink-ers'Conference, all employees of the Compa-ny of the Steel Stores, Forge Shop, DrawBench, Heat Treat and Metallurgical Depart-ments coming under the jurisdiction of the In-ternationalBrotherhoodofBoilermakers,Iron Ship Builders, Blacksmiths, Forgers &Helpers, Subordinate Lodge #1509, AFL-CIO, all employees in the Electrical Depart-ment under the jurisdiction of the AssociatedUnions of America, Local No. 85, and all em-ployees in the Power Plant coming under thejurisdiction of the International Brotherhoodof Firemen and Oilers, Local No. 125, A.F. ofL., and all employees under the jurisdiction ofthe International Brotherhood of Firemenand Oilers, Local No. 125, A.F. of L., and allemployees under the jurisdiction of the Amer-ican Federation of Technical Engineers andLocal 92, AFL-CIO. Cudahy, Wisconsin asused in this section is defined to include Mil-waukee County and portions of OzaukeeCounty, Wisconsin. LADISH CO.363WE WILL NOT in any like or related mannerrepresentative of all of our employees in theinterferewith the efforts of the above-namedaforesaid appropriate unit with respect to anyUnion to bargain collectively on behalf of thechanges, now in effect or hereafter made or pro-employees in the above-described unit.posed, in food prices charged employees in theWE WILL,upon request,bargain collectivelyvending machines.with the above-named Union, as the exclusiveLADISH CO.